Citation Nr: 1434691	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board requested a medical opinion from a specialist in the employ of the Veterans Health Administration (VHA) in April 2014, which was subsequently associated with the VA claims file, and an addendum to that opinion in May 2014.


FINDINGS OF FACT

Medical evidence of record demonstrates that the Veteran's current diagnosis of hypertension is aggravated beyond its normal progression by diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his current diagnosis of hypertension was incurred during his period of active service, or caused or aggravated by his service-connected diabetes.  To that end, service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the outset, the Board notes that the Veteran has been diagnosed with hypertension during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hypertension.  However, evidence of record indicates that his hypertension may be related to his service-connected diabetes.

To that end, the Board requested a VHA medical opinion in April 2014.  In an undated response, a VHA specialist found that it was not at least as likely as not that hypertension was caused or aggravated by diabetes.  However, as no rationale was provided, an addendum opinion was requested in May 2014.  

In another undated response, the same specialist noted that there were no circumstances under which diabetes would cause or aggravate hypertension.  As this response was also inadequate, yet another opinion was obtained.

That opinion, dated in July 2014 and authored by another specialist, also found that it was not at least as likely as not that diabetes caused the Veteran's hypertension.  In support of that opinion, it was noted that the degree of renal involvement from diabetes was not severe enough to cause hypertension by itself.  The specialist did find that it was at least as likely as not that hypertension was aggravated beyond normal progression by diabetes.  He explained that the presence of some degree of nephropathy can be a factor in aggravating hypertension, and that hyperinsulinemia itself can be a factor with regard to blood pressure control.  
  
Therefore, the Board finds that each criterion necessary for the grant of service connection for hypertension has been established in this case.  Although the record lacks an in-service report of this condition, the evidence does demonstrate that diabetes may have aggravated the claimed disorder.  Resolving reasonable doubt in favor of the Veteran, service connection for hypertension is warranted in this case.

ORDER

Entitlement to service connection for hypertension is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


